DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 are allowable. The restriction requirement , as set forth in the Office action mailed on 6/22/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8-14 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Frederick Dorchak on 4/16/2021.
The application has been amended as follows: 

Claim 8 has been amended to read:
Claim 8 (withdrawn - currently amended): A method of determining the degree of bacterial contamination of process liquid,
wherein a gas concentration of a gas producible or produced by bacteria possibly or actually present in a process liquid (11) is measured by way of at least one gas sensor (12) which produces a sensor signal correlated with the degree of bacterial contamination;
wherein the sensor signal is evaluated by means of an evaluating device (13) connected with the at least one gas sensor (12), the evaluating device comprising a PC, a microcontroller, or a data logger;
wherein a geometric gas collecting hollow body (15) having an immersion cavity (16) is partly immersed in the process liquid (11) in such away that a gas collection cavity (18) for collecting a gas escaping from the process liquid (11) into the environment is formed in the gas collecting hollow body (15) above a liquid surface (17), which is present in the immersion cavity (16), of the process liquid (11);
wherein the gas escaping from the process liquid (11) into the environment is collected in the gas collection cavity (18) and from there fed by means of a gas pump (14) via a gas feed line (19) to the at least one gas sensor (12), conducted via the at least one gas sensor (12) and pumped by way of a gas return line (21) opening directly into the gas collection cavity of the gas collecting hollow body back again to the gas collection cavity (18) of the gas collecting hollow body (15).


Claim 10 has been amended to read:
Claim 10 (withdrawn - currently amended): The method according to claim 8, wherein 
wherein 


Claim 11 has been amended to read:
Claim 11: The method according to claim 8, wherein the gas collecting hollow body (15) and optionally an agitator (24) are transferable by means of a controllable raising and lower device (22) from a lowered setting (23), in which the gas collecting hollow body (15) is partly and optionally the agitator (24) at least partly immersed in the process liquid (11) and in which the gas concentration of the gas produced by the bacteria is measured by way of the at least one gas sensor (12), to a raised setting, in which the gas collecting hollow body (15) and optionally the agitator (24) are disposed outside the process liquid (11), and conversely.

Claim 13 has been amended to read:
Claim 13: The method according to claim 8, wherein the evaluating device (13) is connected directly or by way of an interface (25) with a control (26), by means of which a biocide is admetered to the process liquid (11) in dependence on the gas concentration, which is measured by way of the at least one gas sensor (12), of a gas produced over time by the bacteria.

REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
	

The following is an examiner’s statement of reasons for allowance:

The closest prior art of Topol (US 3,942,792) discloses a device for measuring bacterial contamination of process liquids wherein a gas collecting hollow body is at least partially submerged in a process liquid and a gas line feeds a sensor and evaluation device and a return gas line returns the gas to the gas collecting hollow body but does not suggest or fairly disclose the gas return line opening directly .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JONATHAN M HURST/Primary Examiner, Art Unit 1799